FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  March 14, 2016
                        UNITED STATES COURT OF APPEALS
                                                     Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 HANH THI BOWEN,

           Plaintiff - Appellant,
                                                        No. 15-1467
 and                                            (D.C. No. 15-CV-00729-LTB)
                                                          (D. Colo.)
 HAROLD RAY BOWEN,

           Plaintiff,

 v.

 MRS. CAROD,

           Defendant - Appellee.


                               ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MORITZ, Circuit Judges. **


       Plaintiff-Appellant Hahn Thi Bowen, appearing pro se, appeals from the

district court’s dismissal of the complaint based on a failure to comply with the


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
court’s order to file an amended complaint. Bowen v. Carod, No. 15-cv-729-GPG

(D. Colo. Nov. 10, 2015). Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

      The allegations in underlying complaint were unintelligible and upon

review, the magistrate judge directed Plaintiff to submit an amended complaint

that complied with the pleading requirements of Fed. R. Civ. P. 8. 1 Rawle 17–19.

Plaintiff filed two subsequent letters with the court, but never amended the

complaint. As a result, the district court dismissed the action.

      We review a district court’s dismissal for failure to follow court orders for

an abuse of discretion. Gripe v. City of Enid, 312 F.3d 1184, 1188 (10th Cir.

2002). A court has the discretion to dismiss a case if it concludes that dismissal

alone would satisfy the interests of justice. Id.; see also Mitchell v. City of

Colorado Springs, 194 F. App’x 497, 499 (10th Cir. 2006).

      The district court did not abuse its discretion in dismissing Plaintiff’s

complaint, a sanction that was not imposed lightly. The magistrate judge

provided Plaintiff an opportunity to amend the complaint, 1 Rawle 17–19, an

extension of time to comply with the court’s order, id. at 21, and directed the

order be resent to Plaintiff’s new address, id. at 23. Given the difficulty in

ascertaining the nature of Plaintiff’s claim, the grounds for jurisdiction, and the

relief sought, see Fed. R. Civ. P. 8(a)—in addition to Plaintiff’s lack of corrective

action—the district court’s dismissal served the interests of justice.

                                         -2-
AFFIRMED.

            Entered for the Court


            Paul J. Kelly, Jr.
            Circuit Judge




             -3-